Title: Rufus Morgan to Thomas Jefferson, 21 May 1809
From: Morgan, Rufus
To: Jefferson, Thomas


          Dear Sir   Speedwell Iron Works Wythe County Virginia May 21t 1809
          Your retiring from public life will I hope enable you to attend to matters of small importance, which still may leed to public utility.
          I have it in contemplation to establish a Nail Manufactory, and knowing that you once carried on that business, I have taken the liberty of requesting your Idea of it. Whether it is proffitable, and wh if you are disposed to sell your tools and Machinery, if so, your price.
          I remain Dear Sir yours with Esteem Rufus Morgan
         